,1:;44     cR;     08118)         t)?Ps\ICase
                                          lSOf\          CML COVER SHEET
                                              2:18-cv-05459-MMB Document 1 Filed 12/18/18
                                                                                                                                                                                                                      f 1) ...
                                                                                                                                                                                                                   Page 1 of 43
                                                                                                                                                                                                                                          !J lf !; Cf
.J'he JS 44 clVll cover slreet and ~e mformallon contamed herem neither replace nor supplement the fihng and serv1ce of pleadmgs or other papers as requrred by law. except as
 provided by local rules of court This form, approved by the Jud1C1al Conference of the Umted States m September 1974, 1s required for the use o~       erk of Court for the
 purpos; of m11latmg the CIVIi doc.ket sheet (SEE INSTRUC110NS ON NEXT PAGE OF T1lIS FORM)

                                                                                                                                                   DEFENDANTS                            ct1Y                 (j   F        ?.~~~Vk..
                                                                                                                                                                                                                                                                          9
                                                                                                                                                     ;4.NY .,4. ~41::,ER.                                      1      uo.SGf/J
                                                                                                                                                   County of Residence of Frrst Listed Defendant
                                                                                                                                                                                         (IN US PLAINTIFF CASES 0
                                                                                                                                                                                                                                91
                                                                                                                                                   NOTE          IN LAND COl'<'DEMNA TION CASES. US                              HE LOCATION OF
                                                                                                                                                                 THE TRACT OF LAND INVOLVED
                                 G/O - S-91, - ? 3 t,.
      (c) Attorneys (Ftrm Name, Address, and Telephone Number)                                                                                      Attorneys (If Known)
                         ..::;;,~ ~ J. C) ) ~ 171) f.scp,
                          f>.(!). ~Cl><. 9 ~   ".'.") ~ .::;J -
                                             0 /,4.. /-,01~
 II. BASIS OF                                                                  "X" tn One Box Only)                            III. CITIZENSffiP OF PRL~CIPAL                                               PARTIES(Placean 'X'' in One Box/or Plaznttfl
                                                                                                                                             (For Diverstty Cases Only)                                                       and One BO}; for Defendant)
 '.1 I    U S Government                                     Federal QuestJ.on                                                                                        PTF                   DEF                                               l'TF     DEF
               PlamtJff                                        (US Government Not a Party)                                            C11Izen of This State                     '.1 I        CJ    I     lncm:porated or Principal Place        '.1 4   :::J 4
                                                                                                                                                                                                            ofBusmess In This State

 .:J 2    U .S Government                               4    Diversity                                                                C!nzen of Another State                    ::J 2       '.1   2     lncozporated and Pnnc1pal Place                 ::J 5   :::J 5
             Defendant                                         (Indicate Cmzenshtp of Parttes tn Item Ill)                                                                                                  of Busmess In Another State

                                                                                                                                                                                ::J 3        :1 3        Foreign Nanon                                  ::J 6    ::J 6

 IV. NATURE OF SUIT (Place an "X"rnOneBoxOnlyJ                                                                                                                                                Chck here for Nature of Sult Code Descn t10ns
               CONTRACT                                                              ,TORJ:S"-! <-.' .                                    FORFEITURE/PENALTY '                                 ~BANKRUPTCY.                                 OTHER STATUTES
 '.J 110 Insurance                              PERSONAL INJURY                      PERSONAL INJURY                                0 625 Drug Related Seizure            n 422 Appeal 28 USC 158                                  '.1    375 False ClatmS Act
 '.1 120 Manne                              '.1 310 Arrplane                    n 365 Personal ll\)ury ·                                      of Property 21 USC 881      '.1 423 Withdrawal                                       '.1    376 Qm Tam (31 USC
 :::J 130 Miller Act                        '.1 315 Arrplanc Product                      Product Liab1hty                          0 690 Other                                         28 USC I 57                                            3729(a))
  '.1 140 Negollablc Instrument                      Liab1hty                   ::J 367 Health Care/                                                                                                                               ::J    400 State Reapport10nment
  '.1 J 50 Recovery of Ovezpayment ::J 320 Assault, Libel &                              PharmaceutJ.cal                                                                 1--;P::;R"O::;P;;;E:;;R=;;-_"'R:;:IG;;-HT;;;;;:;;S-·--:I, :::J   410 Antitrust
           & Enforcement of Judgment                 Slander                             Personal Injury                                                                   CJ 820 Copynghts                                        '.1    430 Banks and Banking
 :::J 151 Medicare Act                      '.J 330 Federal Employers'                   Product L1abihty                                                                 :1 830 Patent                                            CJ     450 Commerce
 CJ 152 Recovery of:Jefaulted                        Lrnb1hty                   '.1 368 Asbestos Personal                                                                  '.1 83 5 Patent · Abbreviated                            '.1   460 Deportallon
           Student Loans                    '.1 340 Manne                                 Injury Product                                                                               New Drug Appl!catJ.on                        '.1   470 Racketeer Influenced and
           (bxcludes Veterans)              ::J 345 Marme Product                         Liabihty                                                                        .:::J 840 Trademark                                                  Corrupt Orgamzatmns
 :'.1 15 3 Recovery of Overpayment                   Liabihty                       PERSONAL PROPERTY 1-'"-~~"'L"'AB"""Ow.._..__-f-_."'o.,...........,.E.,C.,,C,_.'Rli>UT_.Y~.--1 :'.1                                                    480 Consumer Credit
           of Veteran's Benefits            ::J 350 Motor Vehicle               '.1 370 Other Fraud                                 ::J 7;0 Fau Labor Standards           '.J 861 HIA (1395ft)                                     ::J    48.5 Telephone Consumer
 tJ 160 Stockholders· Smts                  '.1 355 Motor Vehicle               '.1 371 Truth lil Leruhng                                     Act                         '.1 862 B:ack Lung (923)                                             Protection Act
 '.1 190 Other Contract                             Product Liab1hty            :1 380 Other Personal                               0 720 Labor/Management                ::J 863 DIWC/DfWW (405(g)) ::J                                  490 Cable/Sat TV
 '.1 195 Contract Product Liabihty               60 Other Personal                       Property Damage                                      RelatJ.ons                   :::J 864 SSID Title XVI                                 0      850 Sccurines/Commocbtiesl
 ::J 196 Franch!Se                                  Injury                      n 385 Property Damage                               0 740 Railway Labor Act                '.1 865 RSI (405(g))                                                Exchange
                                            '.1 362 ersonal ln;ury ·                     Product Lrability                          ::J 751 Fannly and Medical                                                                     ::J    890 Other Statutory Actions
                                                       ecbcal Mal ractJ.ce                                                                    Leave Act                  ~-.-------=-==--I '.1                                            891 Agncultural Acts
L---RE=~AL~P~R~O~l'~E=:R~TI:'~-~·...:/-4-Jh--.~~~·~RI::;:G~HT=~S---1--P:..Rl~·!!:s!::o,..NE=R:...:,.PE::;:T:,..IT~·~I~O:i,:N~S..-.1 :::J 790 Other Labor L!tJ.gatJ.on    !'--'-''F:..:ED=ERAL==-"T,.AX=S"-'ill=T"-S--10                   893 Envuonmental Matters
 '.1 210 Land Condemna!J.on                              er ClVll Rights             Habeas Corpus:                                 '.1 791 Employee RetJ.remea1           CJ 870 Taxes ('J S PlamtJ.ff                             :J    895 Freedom of Informatmn
  , 220 Foreclosure                                                             0 463 Ahcn Detamce                                           Income Security Act                        or Defendant)                                          Act
 '.1 230 Rent Lease & E;cctment                                                 0 510 Mo!J.ons to Vacate                                                                   ::J 87l IRS--Th1rd Party                                 '.1   896 Arbitration
 :J 240 I arts to Land                                                                   Sentence                                                                                       26 USC 7609                                 '.1   899 Adrmmstra!J.ve Procedure
 '.J 245 Tort Product Liabihty                                                   ::J 530 General                                                                                                                                               Act/RcVIcw or Appell! of
 '.1 290 All Other Rea! Property                                                 '.1 535 Death Penalty                                      ,-IMMIGRATION                                                                                      Agency Decmon
                                                    ·Employment                      Other;                                         ::J 462 Na!J.!rahzatJ.on AppbcatJ.on                                                            '.1   950 Consntullonahty of
                                            ::J 446 Arner w/DisabihtJ.es · ::J 540 Mandamus & Other :1 465 Other Imnugration                                                                                                                   State Statutes
                                                    Other                       ::J 550 ClVll Rights                                         ActJ.ons
                                            '.1 448 Educa!J.on                  0 55 5 Pnson Condinon
                                                                                ::J 560 Civtl Detamee ·
                                                                                         ConditJ.ons of
                                                                                         Confinement

                           (Place w1 "X" in One Box Only)
                                   n2       Removed from                      Cl 3         Remanded from                      0 4 Remstated or                  ::1 S Transferred from                   :1 6 Mult1d1stnct                      n   8 Mulnd1stnct
                                            State Court                                    Appellate Court                        Reopened                            Another D1stnct                         L1!igat1on ·                            L1t1gat1on ·
                                                                                                                                                                         (specifY)                            Transfer                                Drrect File




VII. REQUESTED IN                                                                                                                         DEMA."ID $              tJ•A.llif ....,... .                 CHECK YES only1fd
     COMPLAINT:                                                                                                                                                   ,4.r 7i,.c_,, /~YDEMA.l\ffi:
VIII. RELATED CASE(S)
                                                             (See instructtons)
      IF ANY




     RICEIPT #                               AMOUNT                                                                                                                                                                MAG JUDGE




                                                                                                                                                                                                                                            DEC 18 2018
               Kevc:nn:. lAev vo11ll1
J;} .,,..,,.
                ,._
                                        Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 2 of 43
                                I~STRUCTIONS        FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FOR\1 JS 44
                                                                        Authonty For ClVll Cover Sheet

The JS 44 civil cover sheet and the mformat10n contamed herem neither replaces nor supplements the filmgs and seIVJce of pleadmg or other papers as
requrred by law, except as provided by local rules of court Tlus form, approved by the Judicial Conference of the Uruted States m September 1974, 1s
requrred for the use of the Clerk of Court for the purpose of m1tiatmg the civil docket sheet Consequently, a civil cover sheet 1s subrmtted to the Clerk of
Court for each c1V1! complamt filed The attorney filmg a case should complete the form as follows

l.(a)             Plaintiffs-Defendants. Enter names (last, first, rruddle 1mtial) of plamtiff and defendant If the plamtiff or defendant 1s a government agency, use
                  only the full name or standard abbreviations If the plamtiff or defendant 1s an official w1thm a government agency, 1dent1fy frrst the agency and
                  then the official, g1vmg both name and title.
     (b)          Counfy of Residence. For each c1v!l case f!led, except US plamt1ff cases, enter the name of the county where the frrst hsted plamt1ffres1des at the
                  time of ftlmg In U S plamtiff cases, enter the name of the county m which the frrst hsted defendant resides at the time of f!lmg. (NOTE In land
                  condemnation cases, the county of residence of the "defendant" 1s the locat10n of the tract of land mvolved.)
     (c)          Attorneys. Enter the frrm name, address, telephone number, and attorney of record. If there are several attorneys, hst them on an attachment, notmg
                  m this sect10n "(see attachment)"

II.               Jurisdiction. The basis of junsdict10n 1s set forth under Rule 8(a), FR. Cv .P , which requrres that junsdictions be shown m pleadmgs Place an "X"
                  m one of the boxes If there 1s more than one basis ofjunsdiction, precedence 1s given m the order shown below
                  Uruted States plamtiff (1) Junsdiction based on 28 U.S C 1345 and 1348 Smts by agencies and officers of the Uruted States are mcluded here
                  Uruted States defendant (2) When the plamt1ff 1s sumg the Uruted States, Its officers or agencies, place an "X" m this box
                  Federal question (3) This refers tQ smts under 28 U S C 13 31, where jurisdiction arISes under the Constitut10n of the Umted States, an amendment
                  to the Constitution, an act of Congress or a treaty of the United States. In cases where the U S is a party, the U S. plamtlff or defendant code talces
                  precedence, and box I or 2 should be marked.
                  D1vers1ty of c1t1zenship (4) This refers to smts under 28 U S.C 13 32, where parties are citizens of different states. When Box 4 1s checked, the
                  c1t1zenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
                  cases.)

ill.              Residence (citizenship) of Principal Parties. This sect10n of the JS 44 1s to be completed 1f d1vemty of c1t1zensh1p was md1cated above Maik this
                  sect10n for each prmc1pal party

IV.               Nature of Suit. Place an "X" m the appropnate box. If there are multiple nature of suit codes associated with the case, pick the nature of smt code
                  that 1s most applicable Chck here for Nature of Smt Code Desc!ll1.tIOns.

V.                Origin. Place an "X" m one of the seven boxes
                  Ongmal Proceedmgs ( 1) Cases which ongmate m the Umted States district courts
                  Removed from State Court (2) Proceedings IIlltlated m state courts may be removed to the district courts under Title 28 USC, Section 1441
                  When the pet1t10n for removal is granted, check this box.
                  Remanded from Appellate Court (3) Check this box for cases remanded to the district court for further action. Use the date ofremmd as the filmg
                  date·
                  Reinstated or Reopened. (4) Check thIS box for cases remstated or reopened m the dIStr1ct court Use the reopemng date as the fihng date
                  Transferred from Another District. (5) For cases transferred under Title 28 USC Section 1404(a). Do not use this for w1thm district transfers or
                  mult1dIStrlct litigation traJ1Sfers
                  Multidistnct L1t1gation - Transfer (6) Check this box when a mult1distr1ct case 1s traJ1Sferred mto the district under authonty of Title 28 CS C
                  Section 1407
                  Multidistnct L1tigat1on - Drrect File (8) Check thIS box when a mult1d1str1ct case 1s filed m the same distnct as the Master MDL docket
                  PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Ongm Code 7 was used for histoncal records md 1s no longer relevant due to
                  changes m statue

VI.               Cause of Action. Report the civil statute drrectly related to the cause of action and give a bnef descnpt10n of the cause. Do not cite jurisdictional
                  statutes unless diversity. Example. US C1v1l Statute 47 USC 553 Bnef Descnption Unauthorized reception of cable service

VII.             Requested in Complaint. Class Act10n. Place an "X" m this box 1fyou are filmg a class action under Rule 23, F R.Cv P
                 Demand In this space enter the actual dollai amount being demaJ1ded or mdicate other demmd, such as a prehmmary mjunct10n
                 Jury Demand Check the appropnate box to md1cate whether or not a jury IS bemg demanded

VIII.            Related Cases. This section of the JS 44 1s used to reference related pendmg cases, if any If there are related pendmg cases, msert the docket
                 numbers a!ld the correspondmg judge names for such cases

Date and Attorney Signature. Date a!ld sign the c1v!l cover sheet.




                                                                                                                                              DEC 18 2018
                                                           r'
                         "\
                              Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 3 of 43
                                             n   A.~             t:~ED ST~n:s ms;ruc.:T CO~'RT


                                     ~
                                             'f. ~.. ' . " FOR THE EASTER~ DISTRICT OF PE!''°NSYLVA.''HA
                                                   ·1
                                         !:if t!i 1..,,, .i:
                                         ~ ~ ~ J~ Li/                    ·I        DESIGNATION FORl\1
                                                                                                                                               18                5459
                        (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                        ,,                                              t.:
AddressofPlaintiff:             ·-321[ ~:D~Y\J~J R,oe"v{ Ph1.let~l~~              (q!Slf. _                            1      fA
AddressofDefendant: C,C,8' (.. 1 r~L Pk; ICAftlf~41\ l q \ 07

Place of Accident, Incident orTransacfr&i. Gbj-. J-iIAll ei,, i lqAf ly?'4 iCA rPA . l_j_107 ____


RELATED CASE, IF ANY:

Case Number~                                                             Judge: _ _ _                                               Date Termmated.        -----
Civil cases are deemed related when Yes 1s answered to any of the followmg questions·

       ls this case related to property included in an earher numbered srnt pending or within one year                                YesD                 NoD
       prev10usly terminated action m this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a pnor suit                               YesD                 NoD
       pendmg or within one year previously terminated action m this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                                 YesD                 NoD
       numbered case pending or within one year previously terminated action ofth1s court?

4      Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                              YesD                 NoD
       case filed by the same individual?

I certify that, to my knowledge, the withm case                  0    is I    ~·   not related to any case now pending or within one year previously termmated action in
this court except as noted above

DATE . I            /_I 1 Y-1-/_,_/_,_C(_ __
                                 1
                                                                                   ·~/M&.U:-~                                            #    26/JO
                                                                                   Attorney t·Law I Pro Se Plaintiff                           Attorney ID #(if applzcable)


CIVIL: (Place a        vin one category only)
A.            Federal Question Cases:                                                               B.   Diversity Jurisdiction Cases:

Dt         lndemmty Contract, Marme Contract, and All Other Contracts                              DI         Insurance Contract and Other Contracts
D 2.       FELA                                                                                    D 2        Airplane Personal Injury
D      3 Jones Act-Personal Injury                                                                 03         Assault, Defamation
D          Antitrust                                                                               D 4        Marine Personal Injury
           Patent                                                                                  D 5.       Motor Vehicle Personal Injury
           Labor-Management Relations                                                              D 6.       Other Personal Injury (Please specify)
           Civil Rights                                                                            D 7.       Products Liability
           Habeas Corpus                                                                           D s.       Products Liab1hty - Asbestos
           Securities Act( s) Cases                                                                D 9.       All other Diversity "Cases
        0 Social Secunty Review Cases                                                                          (Please specify) .
        1. All other Federal Questmn Case.I'              .I
              (Please specify) - -       f   1 r.it    l:l """e.-v,J wi-t Y),.


                                                                                    ARBITRATION CERTIFICATION
                                                           (The effect of this certzficatwn 1s to remove the case from ehgzbzhty for arbitratwn)


                                0    l   rs ~ ;<l. fil ,
                                                      Y\             counsel of record or pro se plamuff, do hereby certify

              ~  rsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this civil action case
                xceed the sum of $150,000.00 exclusive of interest and costs.

              Rohof otl= th~ monctm"y -                        ;, wughL                                  ~


DATE_tLj_l~ /l'6                                                              {)   ~9-0_
                                                                      -----z:J-A.ttorney-at-Lcm 1 Pro Se Plainttjf
                                                                                                                                         # __2 G f L 0
                                                                                                                                               Attorney ID # (if applzcab/e)

NOTE A tnal de novo will be a tnal by JUIY only 1fthere has been compliance with FR C P 38                                                         DEC 18 2018
C'tv 609 (j/2018)
\                        Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 4 of 43
         r . ..   r·'\ f '"'\
                     ~
                                   r    1       ....


          '" · ' \ · ·                                 \         IN THE U~ITED ST ATES DISTRICT COURT
           \1~ tl ~ ~ D~                                      FOR THE EASTERN DISTRICT OF PE~SYL VA.~IA
                                                                     ~··
                                ll;)>
                                            4
                                                 r     •ol   .,.,,..-~<§"' ~"

     · _... · ·                                              CASE               MA~AGEME~T            TRACK DESIG~A TION FOR\i

                                                                                                                               CIVIL ACTION
                                                                                AM)   A. MetcAtf ~
    \lvlll10.Vv\ Ne~ if                                            v.             riNvJ.         :                                  18       5459
                                                                                 TV"4?~     t:vws :                             ,
                                                                                 ( i-rr;:./'
                                                                                    NO.       P/t\l /a. tJJ fph 1 tJJ
       In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
       plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
       filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
       side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
       designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
       the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
       to which that defendant believes the case should be assigned.

       SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

       (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                                                    ( )
       (b) Social Security - Cases requesting review of a decision of the Secretary of l lealth
           and Human Services denying plaintiff Social Security Benefits.                                                                         ( )
       (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.                                             ( )
       (d) Asbestos - Cases involving claims for personal injury or property damage from
           exposure to asbestos.                                                                                                                  ( )
       (e) Special Management· Cases that do not fall into tracks (a) through (d) that are
           commonly referred to as complex and that need special or intense management by
           the court. (See reverse side of this form for a detailed explanation of special
           management cases.)                                                                                                                     ( )
       (f) Standard Management - Cases that do not fall into any one of the other tracks.
                                                                                                                                                 fY
           f2-/lf/j~                                                               'Jo l   V\.   J O ) l?:>v-i evJJI
       Date'                            '                                             Attorney-at-law                       Attorney for
             b!O -y~b -G 3 bD                                                         010- 8'°t0-                   '63S1   f OwO bY1Cv1 @oo\     (D(V1
       Telephone                                                                       FAX Number                           E-Mail Address


       (Civ. 660) 10/02




                                                                                                                                           DEC 18 2018
  "'
• t
           Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 5 of 43
                  Fl\   "1 F\ r
                  t \ }r. ·i~ !, "'~
                                             t:·.)
                                         l '..   t)
                                                          ;
                  I •· r. 1t ::: 11 ,.,· 1~
                  ; .=c8vLi 8
                        .I •      I ' '\I'
                                      ·          1
                                                         ~
       O'BRIE~ and O'BRIEN, LLP(~
       BY: John O'Brien, Esquire
       Identification No. 26110
       P.O. Box 96
       Wynnewood, PA 19096
       (610)-896-6360                                                ATTORNEY FOR PLAINTIFF
       ---    -   ------
       WILLIAM NEVEIL                                                UNITED STATES DISTRICT
       3211 Danley Road                                              COURT FOR THE EASTERN
       Philadelphia, PA 19154                                        DISTRICT OF PENNSYLVANIA


                                                                                   18        5459
               v.
                                                                     No.
       AMY A.MADER
       Director of Human Resources
       Office of Human Resources
       668 City Hall                                                 JURY TRIAL   DEMA~DED
       Philadelphia, PA 19107

              and

       JOSEPH EVERS
       Court Administrator
       236 City Hall
       Philadelphia, PA 19107

              and

       CITY OF PHILADELPHIA
       236 City Hall
       Philadelphia, PA 19107




                                                      COMPLAINT - CIVIL ACTION
!'         Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 6 of 43


                                            PARTIES

             1.   The plaintiff is William Neveil, an adult individual, who at all times

     material herein was an employee of the City of Philadelphia. Mr. Neveil's address is

     indicated in the caption.

            2.    A defendant is Amy A. Mader, an adult individual, whose address is

     indicated in the caption. At all times material herein, Ms. !\fader was the Director of

     Human Resources for the City of Philadelphia. A termination letter sent by Ms.

     Mader to Mr. Neveil, dated 05118/18, is attached and incorporated herein, as Exhibit

     A.
            3.    A defendant is Joseph Evers, an adult individual whose address is

     indicated in the caption. At all times material herein, Mr. Evers was the Court

     Administrator for the City of Philadelphia.

            4.    A defendant is the City of Philadelphia, a municipal or governmental

     entity, whose address is indicated in the caption. At all times material herein, plaintiff

     William Neveil was employed by the City of Philadelphia, as a Judicial Aid, to the

     Honorable J. Scott O'Keefe.

                                         JURISDICTION

             5.    The Court has jurisdiction under the First Amendment of the United

     States Constitution, and also has jurisdiction under the Civil Rights Act, 42 U.S.C. §

     1983, with pendent jurisdiction to consider any claims arising under state law.

                                              VENUE

             6.    Venue is properly before the Court, since all defendants are located or

     conduct business in the Eastern District of Pennsylvania, and the underlying

     transaction which forms the basis of the complaint, occurred in the District.
     Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 7 of 43




                                           SUMMARY

       7.     This lawsuit arises out of the letter of 05/18118, authored by Mader, and

hand-delivered to William Neveil at his home. Essentially, the letter states that Mr.

Neveil was discharged from his position as an employee of the City of Philadelphia,

because he allegedly engaged in "partisan political activity" on 5115118 outside of a

polling place. This letter is attached and incorporated as Exhibit A. Little detail is

given in the letter, including the factual basis for the termination, or the identity of

any witnesses from the City. This lawsuit is for violating the rights of plaintiff under

Due Process and the First Amendment, as well as plaintiff's civil rights generally,

with pendent state claims.

                                 GENERAL ALLEGATIONS

        8.    Mr. Neveil was terminated without prior warning or notice, and without

progressive discipline.

        9.    The letter from Ms. Mader (Exhibit A) does not identify the investigator

referenced in the letter, or the nature of the so called "partisan political activity"

which plaintiff is alleged to have committed, or how Mr. Neveil's conduct was

outside the ambit of the First Amendment.

        10.   It is averred that the dismissal of Mr. !'-:eveil from his City employment

was illegal, in violation of the First Amendment, involved unconstitutionally vague

rules and regulations, and was without due process. It also violated 42 U.S.C. § 1983

of the Civil Rights Act.

        11.   William Neveil worked as a Judicial Aid for the Honorable J. Scott

O'Keefe from approximately 02/02/16 to 05/08118, when he received the termination

letter from defendant Mader.
:i        Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 8 of 43


               12.   Mr. Neveil received the hand-delivered termination letter signed by Ms.

     Mader while he was on vacation.

               13.   The letter from Ms. Mader detailing the alleged "charges" was vague,

     overbroad, and failed to give sufficient information to Mr. Neveil, so that he can

     formulate a meaningful defense to the allegations.

               14.   Ms. Mader's letter refers to a policy violation that is considered

     "egregious in nature," but supplies no details as to the specific nature of the alleged

     violation or why it is considered to be "egregious."

               15.   On 07105118, a letter by Mr. Neveil's Counsel was sent a letter to

     Director Amy Mader requesting a J!earing on the allegations made in her letter

     against Mr. Neveil.

               16.   No Hearing or Factual Discovery has ever been provided by the City of

     Philadelphia, except for the Mader letter. See Exhibit A.

               17.   Mr. Neveil first received notice of his termination, on or about 05/17118

     when Judge J. Scott O'Keefe, for whom he had worked, called plaintiff and informed

     him that he was told by Administrative Judge Jacqueline Allen to discharge Mr.

     Neveil.

               18.   Shortly after Mr. Neveil received the termination letter from Ms. Mader,

     he spoke to her on the telephone, and she indicated to him that there was no appeal of

     his termination.

               19.   On information and belief, Mr. Neveil   w~s   discharged for political

     reasons, in retaliation against his father-in-law, Michael McAleer, a longtime ward

     leader in Philadelphia.

               20.   Mr. Neveil never received an unfavorable evaluation during his time as

     an employee with the City of Philadelphia.
     Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 9 of 43


       21.    On 07116118, Ms. Mader wrote to plaintiffs counsel requesting a written

explanation of the reasons for Plaintiffs Appeal to the District Court Administrator,

Joseph Evers. It was further indicated that Mr. Evers would review the information

and determine if a Hearing would be held. A true and correct copy of this letter is

attached and incorporated as Exhibit B.

       22.    In response to the 07/16/18 letter of Ms. Mader, plaintiffs counsel sent a

letter of 08113118 to the City indicating what evidence was needed to fully respond to

Mr. Evers' request.

       23.    No Hearing was afforded by the City, or any fu11her Discovery or

evidence concerning the nature of Mr. Neveil's firing, including the identity of the

so-called "investigator," or what evidence, including any photographs, that the

anonymous investigator obtained.

       24.    The actions of the City of Philadelphia and its administrative employees

and policymakers, Amy Mader and Joseph Evers, violated the Constitutional Rights

of Plaintiff as heretofore specified.

       25.    It should be noted that at no time does the City or its administrators or

employees allege that Mr. Neveil was inside any polling place distributing any

political material, or that he interfered with the conduct of the election. Mr. Neveil

never received a warning or was requested to cease and desist his actions at the

polling place.

        26.   Mr. Evers sent a letter to Mr. ;--.;eveil 's counsel on 09110/18 indicating

that plaintiff was terminated for violating the City's Judicial Code of Conduct. This

letter alleged that plaintiff engaged in "partisan political activity" by "handing out

information to voters as they entered the polling place." A true and correct copy of

this letter is attached and incorporated as Exhibit C.
      Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 10 of 43


        27.    The letter by Mr. Evers further indicates that "both President Sheila

Woods-Skipper and Judge O'Keefe directed, and were in agreement with, the

termination of Mr. Neveil." (In Mr. Evers' letter, the Honorable J. Scott O'Keefe is

mistakenly designated as Judge Scott J. O'Keefe.)

        28.      Finally, Defendant Evers indicated in this letter that the termination of

plaintiff was a final decision, which would not be reconsidered.

        29.    A copy of the Order from the Supreme Court of Pennsylvania, vacating

their prior Order, dated November 24, 1998, No. 201 Judicial Administration Docket

~o.   1, is attached and incorporated as Exhibit D. This Order by the Supreme Court of

Pennsylvania, dated August 8, 2018, revoked the Order under which Mr. Neveil was

discharged. It is argued this because the prior Order, under which plaintiff was

discharged, was unconstitutional under the United States and Pennsylvania

Constitutions.

                               FIRST CAUSE OF ACTION

         30.   Plaintiff incorporates all prior paragraphs as though fully set forth herein.

         31.   This cause of action is against defendant Amy :-.fader, the Director of

Human Resources for the City of Philadelphia, for violation of the Constitutional

Rights of Plaintiff, including his First Amendment Right of Free Expression, Due

Process, and Civil Rights, and any pendent state claims that are heretofore specified.

         32.   It is a violation of the law to discharge a governmental employee for

conduct protected by the First Amendment of the Cnited States Baldassare v New

Jersey, 250 F.3d 188, 194 (3d Cir. 2001). Ms. Mader illegally discharged plaintiff or

authorized such discharge.

         33.   Ms. Mader's dismissal of Mr. Neveil was in violation of a

constitutionally protected expression of his First Amendment Rights under the United
'       Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 11 of 43


    States Constitution, as applied to the states by the Fourteenth Amendment, and 42

    U.S.C. §1983, and constituted policy and procedure of the City of Philadelphia.

            34.   Defendants' policies are unconstitutionally vague and/or overbroad, as

    applied to Mr. Neveil, inter alia, because they do not specify, with any reasonable

    particularity, what alleged illegal conduct Mr. i\eveil engaged in, the nature of his

    "partisan political activity," and why such action was not protected by the First

    Amendment.

            35.   The Procedural Due Process Rights of plaintiff were violated, inter alia,

    because he was denied a Hearing on his termination, as well as access to the evidence

    against him, and the City had no enumerated standards, rules, or regulations for the

    summary discharge of an employee with a colorable First Amendment claim.

    Discharging plaintiff, based on an anonymous source, also violates his right to due

    process.

            36.     As a result of defendant's illegal actions, plaintiff suffered violation of

    his civil rights, emotional distress, embarrassment, humiliation, defamation, and false

    light portrayal.

            37.     Plaintiff suffered loss of his salary and benefits, and Defendant's actions

    will result in loss of plaintiffs earnings and earning capacity.

        WHEREFORE, plaintiffs request damages from defendants for violation of his

    civil rights, in an amount in excess of $150,000, plus interest, costs, attorney's fees,

    injunctive relief, and any other applicable relief by the Court. Plaintiff also requests

    expungement of this incident from all of Plaintiffs records with the City of

    Philadelphia.

                                  SECOND CAUSE OF ACTION

            38.     Plaintiffs incorporate all prior paragraphs as though fully set forth herein.
    Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 12 of 43


         39.   This cause of action is against defendant Joseph Evers, the Civil Court

Administrator for the City of Philadelphia, for violation of the Constitutional Rights

of Plaintiff, including his First Amendment Right of Free Expression, Due Process,

and Civil Rights, and any pendent state claims are heretofore specified.

         40.   It is a violation of the law to discharge a governmental employee for

conduct protected by the First Amendment of the United States. Mr. Evers illegally

discharged or authorized the discharge of the plaintiff.

         41.   Ms. Evers's dismissal of Mr. Neveil was in violation of a constitutionally

protected expression of his First Amendment Rights under the United States

Constitution, as applied to the states by the Fourteenth Amendment, and 42 C.S.C.

§1983.

         42.    Defendant's policies are unconstitutionally vague and/or overbroad, both

on their face and applied to :'vlr. }.;°eveil, inter alia, because they do not specify with

any reasonable particularity to what illegal conduct Mr. Neveil engaged in, which was

a violation of their City policy, and not protected by the First Amendment.

         43.    As a result of defendant's illegal actions, plaintiff suffered violation of

his civil rights, emotional distress, embarrassment, humiliation, defamation, and false

light portrayal.

         44.    Plaintiff suffered loss of his salary and benefits and Defendant's actions

will result in loss of Plaintiffs earnings and earning capacity.

     WHEREFORE, plaintiffs request damages from defendants for violation of his

civil rights, in an amount in excess of$150,000, plus interest, costs, attorney's fees,

injunctive relief, and any other applicable relief by the Court. Plaintiff also requests

expungement of this incident from all of Plaintiffs records with the City of

Philadelphia.
•        Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 13 of 43


                                THIRD CAUSE OF ACTIO~

           45.    Plaintiffs incorporate all prior paragraphs as though fully set f01th herein.

           46.    This Cause of Action is against the City of Philadelphia for violation of

    the Constitutional Rights of Plaintiff, including his First Amendment Right of

    Freedom of Expression, Due Process, Civil Rights, and any pendent State Claims, as

    heretofore specified.

           47.    It is a violation of the law to discharge a governmental employee for

    conduct protected by the First Amendment of the United States. Plaintiff was illegally

    discharged due to the policy, procedure and regulations of the City of Philadelphia.

           48.    The City of Philadelphia's dismissal of Mr. Neveil was in violation of a

    constitutionally protected expression of his First Amendment Rights under the United

    States Constitution, as applied to the states by the Fourteenth Amendment, and 42

    u.s.c. § 1983.
           49.    Defendant's policies were unconstitutionally vague and/or overbroad,

    both on their face and applied to Mr. Neveil, inter a/ia, because they do not specify

    with any reasonable particularity as to what illegal conduct Mr. Neveil engaged in,

    which was a violation of their City policy, and not protected by the First Amendment.

            50.   At all times material herein, Defendants Mader and Evers were

    managerial employees and policymakers of the City of Philadelphia and they acted

    pursuant to the policy of the City in effectuating the discharge of Mr. :t\eveil for

    illegal and political reasons, in violation of the Constitutions of the United States and

    the Commonwealth of Pennsylvania.

            51.   As a result of defendant's illegal actions, plaintiff suffered violation of

    his civil rights, emotional distress, embarrassment, humiliation, defamation, and false

    light portrayal.
Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 14 of 43




                                  <)   Hu' W1
                                \\,\ l111c\\\~Oli.   p\   J !)()\)()
..   Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 15 of 43




     EXHIBIT A
Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 16 of 43




                                First Judicial District of Pennsylvania
                                     Office of Human Resources
                                             668 City Hall
                                        Philadelphia, PA 19107
   Joseph H. Evers                         (215) 683-6950                   Amy A. Mader
 District Court Administrator            Fax (215) 683-6952               Executive Director
                                E-Mail:HR@COURTS.PHILA.GOV

                                            May 18, 2018
 Via hand-delivery

 William Neveil
 3211 Danley road
 Philadelphia, PA 19154

 Re: Employment status

 Dear Mr. Neveil,

 On May 15, 2018 the Office of Human Resources was notiEed that you were working at the
 election polls located at the Junod Recreation Center in Northeast Philadelphia. An bvestigator
 was sent to the location where he witnessed and documented you handing out information to
 voters as they entered the facility. The Unified Judicial System (UJS) Code of Conduct
 specifically states that "Court-appointed employees shall not be involved in any fonn of partisan
 political activity.'' A copy of the policy is attached.

 As a result of the violation of the UJS Code of Conduct, you are hereby being terminated from
 employment with the First Judicial District of Pennsylvania. This policy violation is considered
 to be egregious in nature and therefore progressive discipline is bypassed.


                                        TI1ankyou,
                                           arrv-r Q.\. fY,~...ciL'-.
                                        Amy A. Mader
                                        Executive Director

  cc:     Martha Fisher, Esquire, Counsel for Hun:an Resources
          Honorable Scott J. O'Keefe, Court of Common Pleas, Trial Division - Criminal
          Honorable Jacqueline F. Allen, Administrative Judge, Trial Division
       Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 17 of 43




                                Supreme Court of Pennsylvania

        Code of Conduct For Employees of the Unified Judicial System

I.      INTRODUCTION

        A fair and independent court system is essential to the administration of justice. Proper
        conduct by employees of the Unified Jud:cial System of Pennsylvania (UJS) inspires public
        confidence and trust in the courts. and conveys the values of impartiality and fairness that
        promote the integrity of the work of the Unified Judicial System.

        An employee of the Unified Judicial System shall observe high standards of conduct so that
        the integrity and independence of the judiciary are preserved and the employee's conduct
        reflects a commitment to serving the public. The provisions of this Code shall be applied ta
        further these objectives.

        Employees of the Unified Judicial System shall observe the following standards of conduct.
        However, the standards of this Code shall not affect or preclude other more stringent
        standards required by law, by court order or rule, or other workplace policies.

II.     SCOPE

        For the purposes of this Code. the term "Employees of the Unified Judicial System" includes 1)
        all state-level court employees, and 2) all county-level court employees who are under the
        supervision and authority of the President Judge of a Judicial District of Pennsylvania, unless
        otheiwise indicated by Supreme Court order or rule.

Ill.    CONFIDENTIALITY

        A.     Employees of the Unified Judicial System shall safeguard confidential information
               acquired in the course of their employment. Employees shall not disclose or use
               confidential information for any purpose not connected with the performance of their
               official duties.

               For the purpose of this section, "confidential information" is that required to be kept
               confidential pursuant to federal law, state law, court rule. court order, administrative
               regulation, policy or directive. Confidential information includes. but is not limited to:
               data. source code, notes, papers, memoranda. discussions, deliberations, proprietary
               information and electronic communications. such as e-mail or facsimile

         B.    The work product of former employees of the Unified Judicial System shall remain
               confidential. Upon termination from employment. employees may, with the permission
               of their supervisor, take with them copies of written material in which they participated
               as a part of a personal file, but shall not release such writings to any other party without
               the written consent of the court or other court-related entity that the employee served.
               'Work product" does not include documents that are published or filed of public record
           Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 18 of 43
.•   Code of Conduct for Employees of the Unified Judicial System                                      Page 2 of 8


     IV.    CONFLICTS OF INTEREST AND RELATED PROHIBITIONS

            A.      Acceptance of Gifts and/or Use of Position for Personal Gain. Employees of the
                    Unified Judicial System shall not solicit, accept or agree to accept anything of value
                    from any person or entity doing or seeking to do business with, or having an Interest in a
                    matter before, the court or court-related entity by which they are employed, subject to
                    the following exceptions·

                    i.      acceptance of a gift from a family member when the circumstances make it
                            clear that the purpose is personal;

                            Note. "Family member" is defined as spouse, child, brother. sister, parent, grandparent,
                            grandchild, father-in-law. mother-in-law, sister-in-law, brother-m-law, son-m-law.
                            daughter-in-law, stepfather, stepmother. stepson. stepdaughter. uncle, aunt. niece,
                            nephew and first cousin.

                    ii.     acceptance of meals or refreshments of nominal value in the ordinary course of
                            a meeting, conference or other official business:

                    iii.    acceptance of loans from banks or other financial institutions on similar terms
                            offered to the public for purposes such as a home mortgage;

                     iv     acceptance of gifts of nominal value for speciaf occasions such as marriage.
                            illness or retirement;

                    v.      acceptance of a plaque or other item offered as a token of appreciation for a
                            public appearance,

                     vi.     acceptance of educational materials directly related to the employee's duties:
                             and

                     vii.    acceptance of unsolicited advertising or promotional material of nominal value,
                             such as pens, pencils, note pads, calendars and items of apparel with vendor
                             logo.

                             Note: Employees must exercise diligence in obse1Vmg high standards of conduct that
                             promote the integrity and impartiality of the Unified Judic1af System. If it might
                             reasonably be inferred that the donors pnmary purpose in providing the unsolicited
                             advertising or promotional material Is to influence an employee m the performance of
                             official duties, acceptance of the unsoftcded matenal should be declined.

                     Employees shall report any prohibited offer or gift from any person or entity doing or
                     seeking to do business with. or having an Interest in a matter before, the court or court-
                     related entity by which they are employed to their designated supervisor
          Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 19 of 43
..   Code of Conduct for Employees of the Unified Judicial System                                     Page 3 of B


            B.      Acceptance of Additional Compensation. Employees of the Unified Judicial
                    System are appropriately compensated for the performance of their duties and shall
                    not solicit or accept any additional compensation or anything of value from any other
                    source for_performing the duties and responsibilities of their position.

                    Employees shall not accept honoraria or fees given for speaking in their official
                    capacity, but may be reimbursed for related travel expenses. Employees may accept
                    such.fees for speaking engagements for appearances unrelated to their employment
                    and made on their own time.

             C.     Special Treatment and/or Special Favors. Employees of the Unified Judicial
                    System shall not pennit family, social, or other relationships to influence their official
                    conduct or judgment, or to create the appearance of influencing their official conduct.
                    Employees shall inform their supervisor of any situation creating undue infl1,1ence or
                    the appearance of undue influence.

             D.     Employment Practices. Employees of the Unified Judicial System shall make all
                    hiring, employment. and supervisory decisions in compliance with the Unified Judicial
                    System of Pennsylvania Polley on Non-Discrimination and Equal Employment
                    Opportunity, the Ru!es of Judicial Administration, and all applicable state and federal
                    laws. Employees of the Unified Judicial System shall avoid favoritism, or the
                    appearance of favoritism, when making hiring, employment, and supervisory decisions
                    and shall make such decisions impartially and on the basis of merit.

                    Note: Reflecting the values of impartiality and fa1mess that promote the integrity of
                    Pennsylvania's courls, it is the policy of the Unified Judicial System to recruit and employ the
                    most qualified job applicants through an open and competitive hinng process which allows for a
                    full. complete, and unbiased assessment of each applicanrs relative knowledge, experience.
                    skills, and abilities.

             E.      Misuse of Employment Position, Equipment, or Supplies. Employees of the
                     Unified Judicial System shall not use the resources, employees, property, facilities.
                     equipment, time, or funds under their control to improperly benefit themselves or any
                     other person.

             F.      Personal and Financial Interests. Employees of the Unified Judicial System shall
                     not participate in any court- or work-related matter wherein they have more than a
                     minimal personal or financial interest

             G.      Duty to Disclose. If a conflict of interest should arise. the employee shall
                     immediately advise his or her supervisor. If the supervisor determines that a conflict
                     of interest exists, then the employee shall abide by any employment restrictions that
                     are deemed to be necessary.

     V.      PARTISAN POLITICAL ACTIVITY

             Employees of the Unified Judicial System shall comply with the prohibition against pollt1cal
             actlvlty as set forth in guidelines issued by the Supreme Court of Pennsylvania in its Order
             dated November 24, 1998 as fol!ows.
         Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 20 of 43
•   Code of Conduct for Employees of the Unified Judicial System                                  Page4 of 8


                                   IN THE SUPREME COURT OF PENNSYLVANIA

                   INRE:                : No. 201 Judicial Administration
                   PROHIBITED POLITICAL : Docket No. 1
                   ACTIVITY-·BY COURT-
                   APPOINTED EMPLOYEES

                                                          ORDER

                   PERCURIAM

                    AND NOW, thls 24th day of November, 1998, the proh1b1t1on against political
                    activity by court-appointed employees is hereby reaffirmed, and the attached
                    guidelines, as amended this date, are intended to clarify the policy which was
                    previously approved by this Court. These guidelines, as amended, shall be
                    effective immediately.

                    Mr. Justice Castille files a dissenting statement which is joined by Mr Justice
                    Nigro and Madame Justice Newman.

                    Note:
                    New material is bolded. Bracketed material is deleted.


                                       GUIDELINES REGARDING POLITICAL
                                   ACTIVITY BY COURT-APPOINTED EMPLOYEES
                                 AS AMENDED THIS 24th DAY OF NOVEMBER 1998.

                    1. Definitions.

                        (a} The term "partisan political activity" shall include, but is not limited to,
                            running for public office, serving as a party committee-person, working
                            at a polling p!ace on Election Day, performing volunteer work in a
                            political campaign. soliciting contributions for political campaigns. and
                            soliciting contributions for a political action committee or organization,
                            but shall not include involvement rn non-partisan or public commurnty
                            organizations or professional groups.

                        (b) The tenn "court-appointed employees" shall 111clude, but is not limited to,
                            all employees appointed to and who are employed in the court system.
                            statewide and at the county level, employees of the Administrative
                            Office of Pennsylvania Courts, Court Administrators and their
                            employees and assistants, court clerks, secretaries. data processors,
                            probation officers, and such other persons serving the Judiciary.

                    2. Prohibition of Partisan Polltrcal Activity

                        (a) Court-appointed employees shall not be invo!ved in any form of partisan
                            political activity

                        (b) This prohibition shall not apply to court-appointed employees who
                            are duly sworn Court-appointed full-time masters and members of
                            Coard of Vlewe1~, whu dee attorneys In good standing admitted to
                            the practice of law in this Commonwealth, who may become
       Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 21 of 43
Code of Conduct for Employees of the Unified Judicial System                                          Page 5 of B


                          candidates for higher judicial office. Said employees shall, during
                          such candidacy, be subject to the provisions of the Code of
                          Judicial Conduct and, particularly, Can.on 7, which governs judicial
                          campaigns.

                  3. Termination of Employment.

                          Except as provided In paragraph 2{b), above, h[H}enceforth, a court-
                          appointed employee engaging in partisan political activity shall cease
                          such partisan political activity at once or shall be terminated from his or
                          her position In the event an employee chooses to become a candidate
                          for any office, such employee shall be terminated, effective the close of
                          business on the first day of circulating petitions for said office

                  4 President Judge.

                          The President Judge of each appellate court or county court of common
                          pleas shall be responsible for the implementation of these guidellnes
                          and shall be subject to the review of the Judicial Inquiry and Review
                          Board<11 for failure to enforce.

                                               DISSENTING STATEMENT

                  MR. JUSTICE CASTILLE

                           I respectfully dissent to this amendment to the Guidelines regarding
                  political activity by Court-appointed employees. l believe that allowing court-
                  appointed employees to participate in elective partisan political activity
                  presents, at a minimum, the appearance of impropriety. By not requiring court-
                  appointed employees to resign their respective positions in order to campaign
                  on a partisan basis. this amendment gives rise to the inescapable conclusion
                  that the judicial system itself is involved in partisan electoral politics. thereby
                  raising an appearance of bias. I believe that the better practice ts to require the
                  resignation of any court-appointed employee who wishes to seek elective office,
                  as the Guidelines presently require

                         Mr. Justice Nigro and Madame Justice Newman ]Din in this dissenting
                  statement.


                  Note: The guidelines (also found at 204 Pa. Code§ 29 471 et seq. and on www pacourts.us)
                  prohibit various forms of "partisan political act!Vity" by "court appointed employees. "
                  Enforcement of the guidelines rests with the president Judges of each appellate and common
                  pleas court. Smee the promulgation of these guide/mes m 1987, the AOPC, upon request and
                  consistent with the Rules of Judicial Administration, has provided non-binding advice regarding
                  the applicability of the gwdelines to specific fact situations The AOPC's goal has been to
                  provide consistency in interpretation. However. only the Pennsylvania Supreme Court can
                  speak authoritatively on the scope of the gwdelines




1
    Now. the Judicial Conduct Board and Court of Judicial Discipline. as established by Article V, Section 18 of the
Pennsylvania Canstitutlon
              Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 22 of 43
;
        Code of Conduct for Emoloyees of the Unified Judicial Svstem                                        Page 6 of 8


        VI.    PERSONAL RELATIONSHIPS AND ACTIVITIES

               A.      Employees of the Unified Judicial System may participate in civic and charitable
                       activities that do not detract from the impartiality of the judiciary or interfere with the
                       performan"Ce of their official duties or the functioning of the workplace. Employees may
                       serve as officers, directors, trustees, or non-legal advisors of educational, religious,
                       charitable, fraternal, social or civic organizations, and may solicit funds for any such
                       organization, subject to the limitation that the name and prestige of the court shall not
                       be used in the sollcttation of funds and funds are not knowingly solicited from parties or
                       attorneys who are likely to come before the court by which they are employed.

                B.     Employees of the Unified Judicial System may write. lecture, teach, and speak on legal
                       or non-legal subjects provided that such activities do not detract from the impartiality of
                       the judiciary and/or interfere with the performance of their official duties.

                C.      Employees of the Unified Judicial System shall not state personal opinions, except to
                        other UJS employees, regarding any legal or administrative matter that is pending
                        before any UJS court or entity when the personal opinion of the employee may
                        reasonably be construed as representing the official position of the employee or the
                        official position of a UJS court, jurist, entity or another employee.

                       Note: Rule 2. 10 of the Code of Judicial Conduct provides m part, as follows Rule 2.10. Judicial
                       Statements on Pending and Impending Cases. (A) A ;udge shall not make any public
                       statement that might reasonably be expected to affect the outcome or impair the fairness of a
                       matter pending or impending in any court, or make any nonpublic statement that might
                       substantially interfere with a fair trtal or hearing (BJ Ajudge shall not tn connection with cases.
                       controversies. or issues that are likely to come before the court, make pledges. promises, or
                       commitments that are inconsistent with the impartial performance of the adjudicative duties of
                       Judicial office. (C) A judge shall require court staff, court officials, and others subject to
                       the judge's direction and control to refrain from making statements that the judge would
                       be prohibited from making by paragraphs (A) and {BJ. See a/so Rufe 2. 10 of the Rules
                       Governing Standards of Conduct of Magisterial District Judges.

                D.      Employees of the Unified Judicial System shall not require, request or accept the offer
                        of any subordinate to perform tasks of a personal nature

                E.      Employees of the Unified Judicial System shali not engage 1n financial or business
                        dealings or in any other personal activrt:les that may detract from the impartiality of the
                        judiciary, may otherwise interfere with the performance of their official duties, or may
                        exploit the employee's official position.

                F.      Employees of the Unified Judicial System may engage m outside employment or
                        commercial activity that does not interfere or conflict wlth their official duties. Outside
                        employment or commercial activities must be reported in writing in advance to the
                        employee's supervisor Business transactions that are str:ctly personal, minor o:-
                        incidental need not be reported.

                        Before engaging in any outside employment that involves the practice of law, the legal
                        system or the administration of justice. the emp:oyee shall first consult with his or her
    -
    (
                        supervisor to determine whether the proposed position is consistent with the standards
                        in this Code.

                        Note. The Supreme Court has adopted several specific policies respecting the practice of law.
                        other than on behalf of the UJS.· (1) Pennsylvania Rule of Appeflate Procedure 3121 prohibits
                        the practice of law by appellate court staff except in limited circumstances. (2) Pursuant to the
       Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 23 of 43

Code of Conduct for Employees of the Unified Judicial System                                        Page 7 of 8


               Supreme Court's Per Curiam Order dated December 11, 2014 (effective September 11, 2015),
               law clerks employed in the Unified Judicial System am prohibited from appeanng as counsel in
               the division/section of the court in which they are employed or in which the judge by whom they
               are employed serves. Further, in courts which have no fonnally established divisions or
               sections, ffiW clerks are prohibited from appeanng as counsel m the court Itself. (3) Pursuant to
               the Supreme Court's Per Curiam Order dated December 29, 2015 (effective January 1, 2017),
               an attorney employed in the Unified Judicial System is prohibited from appearing as counsel
               (except in a pro se capacity) m the division/section of the court in which the attorney 1s
                employed. Further, in courts that have no fonna/ly established divisions or sections. or for an
                attorney who is not employed within a division or section. the attomey is prohibited (except as to
               pro se matters) from appeanng as counsel m the court itself. (4) The Personnel Policies of the
                Unified Judicial System of Pennsylvania also provide restn'ctions on the practice of law by state-
                /eve/ staff.


Vil.    WORKPLACE CONDUCT

        A.     Employees of the Unified Judicial System shall conduct themselves in an appropriate
               and lawful manner at all times and shall adhere to all workplace policies Including, but
               not limited to, the standards of workplace conduct outlined in Section Vll.8 below.

        B.     Employees of the Unified Judicial System:

               f.        shall treat all persons respectfully and impartially;
                ii       shall work diligently at all times;
                iii.     shall comply with all lawful directives unless such compliance would be
                         injurious to the health or safety of themselves or others;
                iv.      shall avoid impropriety and the appearance of impropriety in all activities;
                v.       shall cooperate fully with any internal investigation conducted by their employer;
                vi.      shall not engage in any form of discrimination, harassment, or retaliation
                         against any person as prohibited by Jaw or court policy;
                vii.     shall not engage in .any form of violence, threat of violence, or disruptive.
                         conduct;
                viii.    shall not make intentionally false or misleading statements when performing
                         their duties;
                ix.      shall not falsify, or improperly alter or destroy work-related documents or
                         records;
                 x.      shall not improperly use or destroy court property,
                xi.      shall not be impaired by alcohol. drugs, medications or other intoxicating
                         substances while on duty:
                 xii.    shall not give legal advice except as specifically authorized by their employer;
                 xiii.   shall refer all requests for information from other government entities, the
                         media, and/or the public to those individuals who have been formally
                         designated to respond to such inquiries; and
                 xiv     sh;:il! not illegally possess wa:;ipans or controlled substances 1n the workplace.
        Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 24 of 43
Code of Conduct for Employees of the Unified Judicial System                                 Page B of B


VIII.    DUTY TO REPORT

         A.     Employees of the Unified Judlcial System shall report to their immediate supervisor any
                attempt by anyone to induce them to violate any provision of this Code of Conduct or
                any policy of the Unified Judicial System Discrimination or retaliation against an
                employee based on a good faith report of wrongdoing or participation in an
                investigation, hearing or inquiry held by an appropriate authority is strictly prohibited

         8.     Employees who are arrested, charged with, or convicted of a crime (other than
                summary traffic offenses that do not hinder or prevent the performance of their official
                duties) in any jurisdiction shall report this fact to their immediate supeNisor at the
                earliest reasonable opportunity.

         C.     Employees of the Unified Judicial System shall, upon request, be required to complete
                and file a personal statement of financial disclosure on a form to be provided by the
                AOPC for this purpose for any period during which they were employed by the Unified
                Judicial System.

 IX.     DESIGNATED SANCTIONS

         Employees of the Unified Judicial System who fail to properly follow these standards of
         conduct will be subject to disciplinary action including the termination of their employment. The
         applicable disciplinary policies for state--level court employees are outlined in the Personnel
         Policies of the Unified Judicial System. The President Judge of each Judicial District is
         responsible for designating the applicable disciplinary policies for county-level court
         employees.

X.       IMPLEMENTATION

         The Court Administrator of Pennsylvania, acting on behalf of the Supreme Court of
         Pennsylvania, shall be responsible for the implementation of these guidelines for all state-level
         court employees.

         The President Judge of each judicial district shall be responsible for the implementation of
         these guidelines for all county-level court employees covered by this Code of Conduct.




State-level court employees having questions regarding this Code of Conduct should contact 1)
their employing Justice or Judge, 2) their employing court's Executive Administrator, or 3) the
AOPC Human Resources department at 717-231-3309 or Human.Resources@pacourts.us.

County-level court employees having questions regarding this Code of Conduct should contact
their President Judge or District Court Administrator.

An electronic version of the Code of Conduct is avalfab/e on the Unified Judicial System's website
at www.pacourts.us.


                                                                                     Published: 10/01/2010
                                                                                         Revised: 1212014
                                                                                          Revised· 05/2016
Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 25 of 43




EXHIBITB
              -·      ···----;:,-
                ·;:,·· ·-·
       . From: Mader, Amy <Amy.Mader@courts ph1la gov>
             Case 2:18-cv-05459-MMB Document
       l To: lawobrien <lawoblien@aol.com>
                                                                      1 Filed 12/18/18 Page 26 of 43
....   ; Sent: Mon, Jul 16, 2018 10:00 am
       j Subject: Neveil v City of Phila and First Jud1c1al Drstnct
       l
       ' Good morning Mr. O"Brien,
       I
       ; Mr. Neveil may appeal his termination from employment by pro\ 1dmg a wntten detailed explanation o
       l the reason for his appeal to the D1stnct Court Administrator, Joseph Evers at 236 City Hall, Philadelph
       ; Pa 19107. Mr. Evers will review the appeal information and detennme if a hearing will be held. If a
       : hearing is granted, a hearing officer will be assigned an~ a heanng will be scheduled.

       ' If you have any additional questions, please feel free to contact me.
       I
       !
       ! Thank you,
       I
       i   Amy
       !


       . Amy A. Mader
       ; Ex.C?cut1ve Dt1·ectot of Humw1 Re.sowu.'
       ; First Jud1c1al D1stnc1 of Penn~vl'.ania
       l 668 Crry Hall   Philadelphia. PA 19107
       ! email: amy.mader@courts.ph1la.g0v
       ; http://courts.ph1la.g0v
       ; Ph (215)683-69491Fax{215168?--6952



                                                            DISCLAIMER
           This message and any attachments may contam confidential or pnv1leged mformatton and are only for
           use of the intended recipient ofth1s message. If you are not the mtended recipient, please notify the set
           by return email, and delete or destroy this and all copies of this message and all attachments. Any
.•
     Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 27 of 43




     EXHIBIT C
          Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 28 of 43
                      .First Judicial District of Pennsylvania
                                         OFFJCfi: OF THI!; Dl.SfRlC1' COtJRT l\,D.J\U:'llSTltAfOR




                                                                                                       2,36 Cff,Y HALL
                                                                                                 PH!LADI:LPHlA, PA l 9107
                                                                                            (21 S)' 61!6-2547 FAX' (2 ljj 6.86..4221>
      JOSE;:PH ti EVERS                                                                             \'Ve!J:;jle. tip1!1ts.pb11a.g\lV
  D1STl\1Gi'CO\JR'f"A\:lMINlSJAA1'0F                                                        H-Ma1I• Joseph ever1\@Courts nhila gov

September 10,.2018


John J. O;Brien. lII, EsquW::-
Obrie-n and O'Brien, LLP
Suite 201
25.1 Lancaster Ave
Wynnewood; PA 'l 9D96-1932

          Re: William Neveil

Dear Mt. O'Brlen:
I am inteceipt ofyQur correspondence dated July 9, 2018 and AUi;,aust 13, 2018 regarding your
client William Neveit
As you kl\!.rw, Mt. Neveil was terr,uinated because of his involvement in pa..'tism1 political activitY
wllich is specifica11y prohibiteQ. by the Supreme Court of Pennsylvama's Code of Conduct for
Employees ofthe Unified JudiCial Sys:t¢tl1,Wltich pro~ides as folfows;

                                                                OJm~
                                                PE:Q·cmuAM
    AND -NOW, tbif:l.24th d;:ty ofNovetn~ey, l9QS, thi;rprob:ib.ition against political activit1 by court-appointed
    employees is herebyreaffitmed, and fue attaPhed 8,Pi4.eli~s. as mnended this date~ 11.r~ !-(1tended to clarify
    the poiicy which was,p.reviously ttpprovro by this Court.,. Th~se gui.peUnes, as atn~nded, shall be effective
    Immediately.
    ***                                      GUIDELINES REGARDING JYOLIHCAL
                                         ACTIVITY'BY co01n-At>ROINTE]) EMPLOYERS
                                       ASAMEN'.J)lJ>'tl:US Z4ftt.D.AY Q.,F .NOVE~E,R l9!>8.
     L Definitions.
    (a) The term "partisan P,oliticaI activity" shall include, but is not limited to, running for public Pffi•;re,
    $¢tving llS,a party commiitee.pt)r$On. working at a polling place on Blection Day, perfonning voJunt~er
    work in apoliticakami;iaigtl; soliciting contti))utlons for political campaisns, and sofu:itmg contributions
    for a Political action co®nffl:ee at organizati()n, but shaH not mclude imolvement in non.-partisan or pt1blic
    com1nunify wganizatlons or pl'bfessi<!nal groups.




                                              @                                        Letter to John O'l:lrien-Sept 10, tot~-1
         Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 29 of 43
     (b) 'fhp tenn "courHippolti,,te<l employees" shall include, but is not limited to, all employees appointed to
     and who a:te em}JJ())'ed)tf tiler (!ou:rt~s.w.m, statewide ®ct at the counwtevel. employees of the
     AdlnififStrative Office of P.ennsylvania Courts, Court Administrators and their employees and assistants,
     court derks, sec.i:etarles, ua.ta processors, probation olficers, and.such otb.er persons serviIJg thejudie;iary~

     2. Prohibition of Partisan: Political.Activity.
     (3) Comt-appointed employees shall D(}fbe involved in 'lilly- form ofpa(t1sarr political activity
     **""
     3. ienmn.afion ofEmployment.

     ..•. fhJe11ceforth, a c:ourt-appofate:d eruplo~~ erigaging lo parti£.~U .PQlitical activitY shall ceiise su:ch pait1san
     poliiica1 aJ:tivio/atonce·nrsha11 b~'tenhiilated ftmn llis'other position•...

     4. PrestdentJudge.
     Th.e: :President JUdge of each •.• county court of.:omnrou pleas shall be responsible for the implementation
     oflliese.guidelines ....

When Mr. NevieI ww hired ill 2016, during his orientati01r, ii was specifi-Oa;lly explained to him
that no partis~n p\)litical activity would be tolei.:ated. Mt~ Neviel signed the attached
Aclalowled~t, ~eq February 2~_·2\H6, certii)dng thatas ajttdicial employee, he had been
infohned4hat he could not ~ngage in partisan politial activiiy. Af3 you will note, the
Acknowledgment :specifically defines: the term.·;'partisan politial activity," :is noted abbve, to
 specifically include ''working at a polling, place on Election Day.''

 Moreover, on April 24, 2018~ President Judge Sheila Woods..Skipper sent an Ali-Court email to
 all court employees, attaching the Partisan :Political Activi~ Order issued by the Supreme Cotu't,
 to remind all employees reg:ar'dl.~ this prohibitiein, in light of the upcom.ing May 15, '.2018
 Eiectfon. See attached email and Policy.

  O.espite the above, Mr. Neveil 'ii\rotked at the Jun;>d Recreatfo:n Center in Northeast Philadelphia
  on.May lS, ZOl8'handing out infonnatiou; to voters as they entered the polling place. Fin~Uy\ as
  you know-~ Mr. Neveit was hired as~a confi.1lential at..will emplQyee by the lfon.,orahle Scott J.
  0 1Keefe, aCourt of Cummcm PkasJMge. Both Pre.sidep.t Judge Sheila Woods, Skipper and
  lu'dg-e O'iKeefe directed,. ancrwei:e in agreement with, the t~ination of Mr. NeveiL Therefore,.
  the{t~1ay lg, 201& (enninati()n, as refoi:enped in tb,e attae;hed May I 8.., 2018 lefter constitutes the
· final de((iS:km ofthe Ftrst Judicial District of Pennsylvania and Wl.11 not be reconsidered.




 Cc:        HonotabfoSheill\ WQods•.Skipperi President Judge, First Judicial District of PA
            Hqnom:lrle Scott l O'Keefe, Cotlft of Common Pleas I
            Dominic Rossi., Esquire, Deputy Court Administtator, Legal Services
            Amy· Mader~ E'X:ecutive D.irectot of Human Resources
            Mattha Fishert:Human Resdurce.s Attorney
                                                                                      Letter' to fohu O'Brlen-Sept 1O, 20 I 8- 2
          Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 30 of 43




                                Ffrst Judicial District Oof Permsyfvarda
                                                   OJfice of '.flu.man ResO:urc~s
                                                      . . 668 Gity Hall

 ~foileph H. !:11ew
                                     ···:· . · · · ' . f1:h1J~eJf6i~~fs~ 191Q1 ..                                 A.lnl' A. fV!ader
Ois!~? Court Adminis!rator                            i:a}I. f~1·5} 683-6952                                    Ex~~mhle     01re.clor
                                             . E;~illlaU:HR@CP!JRTS.PH1LA.G.OV




    (al        By.Ome~ Qftl?..i:r..S~rem~ Court of?enn:eylvania, }Jis.fticct"J3rttpl~y<}'es shaUno,! ,b::i ju~';'.lved
               in axfy' faun o:(lto!mc~l. A.cfivify':            ·          .     ·             .., ·~.

    (bj        The tru:m. ~'partl.s;m politlr.:a.-l ~<!:Avey"" ®all fac.ll}..da, but ts not lit:rufod. t.o,. rP;i.lhirig'for
               }?Q~Ua: ~e, se.niug~!S a parfy cmnndt~e'-tietsori., ·WQrki1;1it at :a poU;ing place on
               Eti:.etlp4 '.pay~ ~:;tm;Pf'iigtlS. antl'.solic.i:tinn ~..(}.ntributl.ons fur. a pollticat li.cl.i.on committee oz.
               'Otgrm:fa:.ttion, hut ~.hrubi.ot·:mc1u<te iilvol;,r,em.~t iu n-o:n'-pa.tt!sa:n o;r publfo con:imm:i:i.iy
               o.ti~nizatfo1t <:1rp1·ofes&ronal e;t:u"tlps.

    T.el·1rdn~ri'.aa of:®tnp,1nynieni

    A J;)fatdct ~mpki~ m:ig~gi'ng 1n.p:artir::m po.liti'oal a~tivif)' must cease: pattisart poirrical activity nt
    onc,e ot Yim ~e :ter.miirate!lWn his Qr '.her posltion. In me.e.v(!lnl'att emy1oyet» c'.bnose<S to b~ctime
    a (lartdk(ate iot' any ,(lftttZe~ s11clt employee               wm
                                                      be terooinated, effective the ~lo~ o:fb:o.sfo.ess qtJ.
    tlw fi(st day af.qP:c1'll~ig p~s.for offi-0a.                                                           ·

                    <t~"" ~k. i/~£U~
              ,.t · (  .              ( ..     .• miREBY Ch1tl'IFY T.aAT X EAVE Bh15N
    .          ·w13¥ 11as:t-rubiA.:f<ii!UesovRc.Es OBPA'Rn'v1ENT Al:lotiT1.'h"'E .~ova
  ·~It1N~tl '"PRblilllI~oNr?.~.PAR.
                                  · ·~mil, LJ?OFCA!. . A.cr.:;,vrrY.it .
                    r :r .~rU,,,,             ,
          .                     I    \      ""\.   ..,)\,\.!•.,.A        -'~--..-.                     .
                                    Ernplqyee yignatt'!te "-·~

                                    olNdJ~~(f__             ·r
                 Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 31 of 43

Evers, Joseph
From:                              Hafdy1 Lynda
Sent:                              Tuesday, ApriL24, LOlS US19 PM
To:                                A11tourt
Subje'"t:                          PARTISAN POUTICAL ACTIVITY
l\\ta'(:h~ntsi                     PARTiSAN POUDCAL ACTIVITY.docx


Good Afternoon,




T!:ris messa,ge is sent on behalf off>residentJudg.e SheilaWoods·Skipper




As a reminder, iri"antidpatioh of the upcof'tling elecfidn, pJe'as~ be reminded of the attached information.



'rntinkyeu.




Lynda O. Hardy

Cottrt:Admlnistrattve Officer




Chafr, Administrative Governing Board

Room 326., City Hall

215•686-8334"(0ffice)




                                                               l
       Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 32 of 43



I.   PARillSAN POLITICAL ACTIVITY
     Em:pJeyees ol the .Unified Judicial System shalf compty with the prohibition against political
     activity as set forth in guidelines issued by the Supreme Court of Pennsylvania in its Order
     dated November '24, 1998 as follows·:


                               IN T:H.I: SUPREME COURT OF PENNSYLVANIA

            IN f{E":                          : Ncr; 201 Jµdlcial Administration
            Pt<OHIBITED POLITICAL             : Docket No. 1
            ACTIVITY .av COURT~-
            APP6fNTED EMPLOYEES

                                                     ORDER

            PE;R CU.RJAM

            AND NOW, this 24th day of November; 1998, the prohibition against political
            activity by CO!Jrt~appointed emptoy.e® 1s hereby reaffirm~d•. arid the attached
            gLiideilnes, as amended this date, are intended to clarify the Policy which, was
            pre.'lliousry approved .by this Court These guidelines, as amended, shall be
            effective lmm:ediately,
            Mr. Justice Castille fiJes a dissenting statement which is joined by Mr. Justice
            Nigro and Madame Justice.J\l~wma.n,                                ·
            Note;
            flew material is. bolded. Bracketed matedaUs deleted.


                               GUJDELINES REGARDING POLITICAL ACTIVJTY
                                   BY QOURJ-APPOfNTSD !;MPLOYEES
                            AS AMENDEQ nns ¥4tb:QAY QE .NOViMBER 19911.
            1. Oefimtions.

                (a)' The term ')?artisan ito.ll!!cal activ!t( shall include, but is not limited to,
                       runnin.g for pµbti.c nffi~. ~erving ~s a party committee-person} working
                       at a pciillng place ort Election Day, pertormitlg volunteer work in a political
                       campaign, so1icl.tlng contributions for poll\ical .eampa1gns1 and soliciting
                       contributions for a polifttaJ action committee or organization, but shall
                       not im<T1,1de inv.olvem~nt in nonMpat:tisan or publib community·
                       o.tgatt!zatlotts df pr-0fe$sional groups.

                (b} The te~m. "cQ.l:Jrt-appointed employees" shall include, but is not limited to.
                    all employees appointed to and who are emplpyed in the court system,
                    statewide anl:l at the county level, et'hptoyees of the Administrative Office
                    of Pennsylvania Courts, Court Adtnlnistrators and their employees amt
                    assistants.1 court cierks, secretaries, data pro.tessors, probation officers,
                       a11d sucl;l other persons serving the judiciary.

            ,2, Prohibitfon of PartisanPoliticaJ Activity.
                 (a) Court-appointed employees sliall not be involved .in any form of partisan
                     politicat activity.
..
 t'
                   Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 33 of 43


                           (b) This •prohibition shall not apply to court-apPQinted employees who
                               arES duly $worn Court-appoint~d full-time masters and members of
                               Board of Viewers,. who are attorneys in good stand~ng admitted to
                                the practice of law in thi& Commonwealth, who may llecome
                                candidates for higher judici.al office. Said employe~ shall, du.ring
                                such eandidacy, be subject to the provisions of the Code of
                                Judicial Co1u.'tutt and, p,artfcularly, Canon 7, which gover.ns judicial
                                c.ampaigns.
                       3. Terminatitm of'E.mploymeht.

                                E;c;ept as Pl'QVided in p~ragrapb 2(b}, above, Hencefo1th, a court·
                                appointed empto~e engaging 'in partisan polftic~l actr1tltY shall cease
                                sm::n part)sah political activity at once or ·shall be terminated from his or
                                ber position. lh the event an employee Chooses to become a candidat~
                              · for evtY: 9ffice, such employee shall be terminated. effective the dose of
                                business on tn~;·flrst day~t\f {JirculatinfJ petition~ for said offic~.    ·' ,,...,..,,,.,,.;. . ,,,,..,. -
                       4 President Jugge.

                                The President Judge of each appellate court or county court of common
                                pleas shaU be re~ponsible fur the implementation of these guidellnes
                                ~md shall be subjec;t to the review of the. Judicial Inquiry and Review
                                $oard\1l for failure to enforce.



                       MR. JU$1'1CE CASTILLE

                                I ret?pectfu!ly dissent to this amendment to the Guidelines regat-ding
                       polftleaJ activity by Court•appointed employees. I believe that ail.owing cqurt~
                       appoint?ct en;plo.yees to participate in elective pattisan poltfica.l activity
                       presents, at .a minimum, the appearance of fmpr:oprtety. By not reqtiiring court~
                       appointed ·employees to resign tl1eir respective po~iUons in order to campaign
                       on a partis~n b~siS, this amendment gixes rise to the inescapable concb.JSil:m
                       that the judfcial ·system itself is involved in partisan electoraf politics, thereby
                       raising an appearance csf bias. I believe that the better ptactice js to require the
                       resignat~on, of 'i:lny court-appainted employee who wishes to seek elective office,
                       as ihe Guideli!Jes presently require.

                                Mr.   Ju~tic.e   Nigro and Madame Justice Newman join in this dissenting
                       statement


                       Now. The guidefines (alst:> found at 204 Pa. Code § 29-471 et seq. and on www.paaourts.{1$).
                       prof:tl."bft v.arious forms of Hp.artisan pofitieal activity" by "court appomted employees. "
                       EnffJrcement of 'the guiiJeliMS rests With tfi'e president judges of each appeUate and comrrlon
                       pleas court. Sinee the: promulgation of these guidelines 1n· 1987, the AOPC, upon teque-st and
                       consisla.nt with the Rples cf Jud1a1al Adftiinfstiation, has provided non~blndiflg advice regarding
                       tfle applfoabil!ty of the guidelirres to specffic· fact situatioos. The AORC's goal Ms baf:)IJ to
                       provida conslsfenqy in interpretatiOtJ., Ht:>wever, only the Pennsylvania .Supreme Court can
                       speak authoritatively on ttie scope of the guidelines.



      i No..:.,, the Judicfal Conduct Board anti Court of Judicial Olscoipbl'le, as .established by Article V, Section 18 oflhe
      PennsylvaniaConstltution                              ·        ·
Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 34 of 43




EXHIBITD
,.
               Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 35 of 43



                              IN THE SUPREME COURT OF PENNSYLVANIA

     IN RE                                           NO. 500

     PROHIBITED POLITICAL ACTIVITY BY                JUDICIAL ADMINISTRATION
     COURT-APPOINTED EMPLOYEES                       DOCKET



                                                ORDER



     PER CURIAM

              AND NOW. this 81h day of August. 2018. the Court hereby vacates the Order dated
     November 24. 1998, No. 201 Judicial Administration Docket No 1, regarding the
     proh1b1t1on aga1rst political activity by court-appointed employees. The Administrative
     Office of Pennsylvania Courts is directed to include revised guidelines as approved by
     the Court in the Code of Conduct for Employees of the Uniffod Judicial System.

              It 1s Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
     that:

            This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
     be effective September 17. 2018




     A Trlie Copy Patriaa Nicola
     As Of 08/08/2018

       ("---,il.J..- ,._ t1l: AJ, j
     ~~1ih~~~
     Sllptenie Court of Pennsylvania
•               Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 36 of 43




                                       Supreme Court of Pennsylvania




    I.     INTRODUCTION

           A fair and independent court system 1s essential to the admmlstration of Justice. Proper
           conduct by employees of the Unified Judicial System of Pennsylvania (UJS) inspires public
           confidence and trust m the courts, and conveys the values of 1mpart1ahty and fairness that
           promote the integrity of the work of the Unified Judicial System.

           An employee of the Unified Judicial System shall observe high standards of conduct so that
           the integrity and independence of the JUdiciary are preserved and the employee's conduct
           reflects a commitment to serving the public. The prov1s1ons of this Code shall be applied to
           further these objectives.

           Employees of the Unified Judicial System shall observe the following standards of conduct.
           However, the standards of this Code shall not affect or preclude other more stringent
           standards required by law, by court order or rule, or other workplace policies.


    II.    SCOPE

           For the purposes of this Code, the term "Employees of the Unified Judicial System" includes 1)
           all state-level court employees. 2) all county-level court employees who are under the
           supervision and authority of the President Judge of a Jud:c1al District of Pennsylvania, unless
           otherwise indicated by Supreme Court order or rule and, 3) all employees of boards
           established by Order of the Supreme Court of Pennsylvania. including, but not limited to. the
           following - Continuing Legal Education Board. Disciplinary Board of tre Supreme Court of
           Pennsylvania. Interest on Lawyers Trust Account Board, Pennsylvania Lawyers Fund for
           Client Security Board and Pennsylvania Board of Law Examiners.

           Note Judges and mag1stena1 distnct Judges are covered by the Code of Judicial Conduct and the Rules
           Governing Standards of Conduct of Magisterial D1stnct Judges, respectively, and therefore are not
           included in the scope of this Code.



    Ill.   CONFIDENTIALITY

           A.     Employees of the Unified Judicial System shall safeguard confidential information
                  acquired in the course of their employment. Employees shall not disclose or use
                  confidential information for any purpose not connected with the performance of their
                  official duties.

                  For the purpose of this section. "confidential information" 1s that required to be kept
                  confidential pursuant to federal law, state law, court rule. court order, administrative
                  regulation, policy or directive. Confidential information includes. but is not limited to:
                  data. source code, notes, papers, memoranda, discussions, deliberations. proprietary
                  information and electronic communicat1ons, such as e-mail or facsimile.
•              Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 37 of 43
    Code of Conduct for Employees of the Unified Jud1c1al System                                              2


          B.     The work product of former employees of the Unified Judicial System shall remain
                 confidential. Upon term1nat1on from employment, employees may, with the perm1ss1on
                 of their supervisor, take with them copies of written material in which they participated
                 as a part of a personal file, but shall not release such writings to any other party without
                 the written consent of the court or other court-related entity that the employee served.
                 "Work product" does not include documents that are published or filed of public record.


    IV.   CONFLICTS OF INTEREST AND RELATED PROHIBITIONS

          A.     Acceptance of Gifts and/or Use of Position for Personal Gain. Employees of the
                 Unified Judicial System shall not solicit, accept or agree to accept anything of value
                 from any person or entity doing or seeking to do business with, or having an interest in a
                 matter before, the court or court-related entity by which they are employed. subject to
                 the following exceptions·

                 1.     acceptance of a gift from a family member when the circumstances make 1t
                        clear that the purpose is personal;
                        Note· "Family member# is defined as spouse, child, brother, sister, parent, grandparent,
                        grandchild, father-in-law, mother-in-law, s1ster-m-law, brother-in-law. son-m-taw,
                        daughter-In-law, stepfather, stepmother, stepson, stepdaughter, uncle, aunt. niece,
                        nephew and first cousin.
                 i1.    acceptance of meals or refreshments of nominal value in the ordinary course of
                        a meeting, conference or other official business;
                 111.   acceptance of loans from banks or other financial institutions on similar terms
                        offered to the public for purposes such as a home mortgage;
                 1v.    acceptance of gifts of nominal value for special occasions such as marriage,
                        Illness or retirement;                   ·
                 v.     acceptance of a plaque or other item offered as a token of apprec1at1on for a
                        public appearance.
                 vi.    acceptance of educational materials directly related to the employee's duties.
                        and
                 v11.   acceptance of unsolicited advertising or promotional material of nominal value,
                        such as pens, pencils, note pads, calendars and items of apparel with vendor
                        logo.
                        Note: Employees must exercise diligence in observmg high standards of conduct that
                        promote the integrity and impartiality of the Unified Judicial System. If It might
                        reasonably be inferred that the donor's primary purpose m providing the unsol1c1ted
                        advertising or promotional material is to influence an employee in the performance of
                        official duties, acceptance of the unsolicited material should be declined

                 Employees shall report any proh1b1ted offer or gift from any person or entity domg or
                 seeking to do business with, or having an interest in a matter before. the court or court-
                 related entity by which they are employed to their designated supervisor.

          B.     Acceptance of Additional Compensation. Employees of the Unified Judicial
                 System are appropriately compensated for the performance of their duties and shall
                 not solicit or accept any add1t1onal compensation or anything of value from any other
                 source for performing the duties and responsibilities of their position.
,              Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 38 of 43
    Code of Conduct for Employees of the Unified Jud1c1al System                                              3


                 Employees shall not accept honoraria or fees given for speaking 1n their official
                 capacity, but may be reimbursed for related travel expenses. Employees may accept
                 such fees for speaking engagements for appearances unrelated to their employment
                 and made on their own time.

          C.     Special Treatment and/or Special Favors. Employees of the Unified Judicial
                 System shall not permit family, social, or other relat1onsh1ps to influence their official
                 conduct or judgment. or to create the appearance of influencing their official conduct.
                 Employees shall inform their supervisor of any situation creating undue influence or
                 the appearance of undue influence.

          D.     Employment Practices. Employees of the Unified Judicial System shall make all
                 hiring, employment, and supervisory dec1s1ons in compliance with the Unified Jud1c1al
                 System of Pennsylvania Polley on Non-Discrimination and Equal Employment
                 Opportunity, the Rules of Judicial Administration, and all applicable state and federal
                 laws. Employees of the Unified Jud1c1al System shall avoid favont1sm. or the
                 appearance of favoritism, when making hiring, employment, and supervisory decisions
                 and shall make such decisions 1mpart1ally and on the basis of merit.

                 Note· Reflecting the values of 1mparttality and fairness that promote the mtegnty of
                 Pennsylvania's courts, it is the policy of the Unified Judicial System to recrwt and employ the
                 most qualified job applicants through an open and competitive hiring process which allows for a
                 full, complete, and unbiased assessment of each applicant's relative knowledge, experience,
                 skJ/ls, and abilities.

          E.     Misuse of Employment Position, Equipment, or Supplies. Employees of the
                 Unified Jud1c1al System shall not use the resources, employees, property, fac1llt1es,
                 equipment. time, or funds under their control to improperly benefit themselves or any
                 other person.

          F.     Personal and Financial Interests. Employees of the Unified Judicial System shall
                 not participate in any court- or work-related matter wherein they have more than a
                 minimal personal or financial interest.

          G.     Duty·· to Disclose. If a conflict of interest should arise, the employee shall
                 immediately advise his or her supervisor. If the supervisor determines that a conflict
                 of interest exists. then the employee shall abide by any employment restrictions that
                 are deemed to be necessary.


    V.    POLITICAL ACTIVITY

          Employees of the Unified Jud1c1al System shall not engage m pohtlcal activity that is
          inconsistent with the independence, integrity, or impartiality of the Jud1c1ary. The Supreme
          Court of Pennsylvania has defined prohibited and permitted act1v1t1es as follows·

          A.     Running for or Being Appointed to Publicly Elected Office. Employees of the
                 Unified Jud1c1al System shall not become candidates. or campaign for, any publicly
                 elected office. In the event an employee chooses to become a candidate for. or is
                 appointed to, a publicly elected office, he or she must resign from his or her position at
                 the close of business on the earliest date on which the employee:

                 1.      Publicly announces his or her candidacy,
                 ii. ·   Forms or authorizes the formation of a campaign committee;
           Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 39 of 43
Code of Conduct for Employees of the Unified Judicial System                                              4


             iii.      Solicits funds for a campaign;
             1v.       Begins to circulate nomination petitions or nominating papers;
             v.         Takes an oath of office; or
             vi.       Takes any other public actions that could be construed as an effort to run for
                       publicly elected office.

             Job applicants who hold elected public or party office at the time they are seeking to
             become employees of the Unified Jud1c1al System must resign from such office
             effective as of the day before their first day of judiciary employment.

             Note In accordance with Sections VI.A and VIE, job applicants also may be reqwred to resign
             from certain non-elected positions effective as of the day before their first day of Judiciary
             employment if continuing in the position would detract from the impartiality of the judiciary or
             interfere with the performance of thetr official duties.

      B.     Supporting a Political Organization or Candidate Running for Publicly Elected
             Office. Employees of the Unified Judicial System shall not engage in the following
             activities in support of, or in opposition to. a political organization or candidate running
             for publicly elected office. For purposes of this section, "political organization" is
             defined as a political party or group sponsored by or affiliated with a poht1cal party or
             candidate, the principal purpose of which Is to further the election or appointment of
             candidates for publicly elected office.

             i.        Serving, or agreeing to be considered to serve. as a committee person or
                       officer of a political organization;
             11.       Working at a P.olling place m $UPRort of, or in opposition to, a candidate for
                       publicly elected office on Election Day;
             iii.       Working in a non-partisan role as an officer of a local election board (see Pa.
                        Const. art VII, § 12) or in any capacity to assist local elections officers (see 25
                     ,'
                        P.S. § 2674) at a polling place or any other location;
             1v.       Directly or indirectly soliciting, receiving, collecting, handling, disbursing, or
                       accounting for contributions or other funds for a political organization or
                       candidate running for publicly elected office;
             v.        Contributing anything of value to a political organization or candidate running
                       for publicly elected office,
             vi.       Organizing, selling tickets to, promoting or actively participating in any
                       fundraising actiVlt1es for a political organ1zat1on or candidate running for publicly
                       elected office;
             vii.      Managing a political campaign of a candidate running for publicly elected office;
             viii.     Performing volunteer work m a political campaign for a candidate running for
                       publicly elected office:
             ix.       Sollc1tmg votes m support of. or m opposition to, a candidate running for publicly
                       elected office,
             x.        Publicly endorsing or opposing a candidate running for publicly elected office or
                       showing demonstrable support for. or oppos1t1on to, a candidate (examples
                       include, but are not limited to, wearing buttons or hats, carrying signs or
                       banners, or utilizing social media in a manner that clearly and distinctly
                       indicates the employee's intention to pubhcly endorse or oppose a candidate);
                    Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 40 of 43
......   Code of Conduct for Employees of the Unified Jud1c1al System                                            5


                      x1.     Placing signs on his or her property or displaying bumper stickers on his or her
                              vehicle endorsing or opposing a candidate running for publicly elected office,
                              except that a joint homeowner or member of the employee's household may do
                              so;
                      xii.    Initiating or circulating nomination pet1t1ons or nominating papers; or
                      xi11.   Attending paid political events where the event's nature is inherently political
                              and proceeds would fund poht1cal act1vit1es.

               C.     Permitted Political Activities. Employees of the Unified Judicial System may take
                      part in the following activities related to political campaigns and processes, provided
                      they do not identify themselves as employees of the Unified Judicial System.

                      1.      Signing a nominating pet1t1on or nominating paper outside of the workplace;
                      i1.     Appearing in campaign materials with a member of the employee's family
                              (defined as the spouse, child, grandchild, parent, grandparent. or o:her relative
                              or person with whom the employee maintains a close familial relationship) who
                              1s running for publicly elected office;
                      Iii.    Attending a free, campaign-sponsored event or a free victory celebration that is
                              open to :he public, but employees may not demonstrate support for, or
                              opposition to, a candidate running for publicly elected office (such as wearing
                              buttons or hats) while attending the event;
                      iv.     Supporting or opposing a ballot question not specifically identified with a
                              particular political organization or candidate running for publicly elected office,
                              such as a referendum or constitutional amendment;
                              Note Employees are cautioned against publicly supporting or opposmg a ballot
                              question that directly impacts the judiciary so that their personal opinion is not
                              construed as representing the official positwn of the employee or the UJS (see Section
                              VIC).
                      v.      Registering to vote and voting many election.

               D.     Responsibility for Addressing Political Activity Issues: The Chief Justice of the
                      Supreme Court or his/her des1gnee. the President Judge of each appellate court and
                      judicial district, and the Court Administrator of Pennsylvania are responsible for
                      interpretation and enforcement of these political activity pol1c1es for the UJS employees
                      falling under their supervision and authority. To maintain consistency of application.
                      the AOPC 1s responsible for providing guidance to these individuals, or their designees,
                      regarding the political act1v1ty policies in this section.


         VI.   PERSONAL RELATIONSHIPS AND ACTIVITIES

               A.     Employees of the Unified Judicial System may participate in civic and charitable
                      activities that do not detract from the impartiality of the Judiciary or interfere with the
                      performance of their official duties or the functioning of the workplace. Employees may
                      serve as officers, directors. trustees, or non-legal advisors of educational, religious.
                      charitable, fraternal, social or c1v1c organizations, and may solicit funds for any such
                      organization. subject to the lim1tat1on that the name and prestige of the court shall not
                      be used in the solicitation of funds and funds are not knowingly solicited from parties or
                      attorneys who are likely to come before the court by which they are employed.
           Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 41 of 43
Code of Conduct for Employees of the Unified Judicial System                                                  6


      B.     Employees of the Unified Jud1c1al System may wnte, lecture, teach, and speak on legal
             or non-legal subjects provided that such activities do not detract from the impartiality of
             the judiciary and/or interfere with the performance of their official duties.

      C.     Employees of the Unified Jud1c1al System shall not state personal opinions, except to
             other UJS employees, regarding any legal or administrative matter that is pending
             before any UJS court or entity when the· personal opinion of the employee may
             reasonably be construed as representing the official position of the employee or the
             official position of a UJS court, iurist. entity or another employee.

             Note· Rule 2. 1O of the Code of Judicial Conduct provides m part, as follows Rule 2. 10 Judicial
              Statements on Pending and Impending Cases. (A) A judge shall not make any public
             statement that might reasonably be expected to affect the outcome or impair the fairness of a
             matter pending or impending In any court, or make any nonpublic statement that might
             substantially mterfere with a fair trial or hearing. (B) A judge shall not. m connection with cases,
             controversies, or issues that are likely to come before the court, make pledges, promises, or
             commitments that are inconsistent with the impartial performance of the adjudicative duties of
             judicial office (C) A judge shall require court staff, court officials, and others subject to
              the judge's direction and control to refrain from making statements that the judge would
             be prohibited from making by paragraphs (A) and (BJ. See also Rule 2.10 of the Rules
              Governing Standards of Conduct of Mag1stenal Distnct Judges.

      D.     Employees of the Unified Jud1c1al System shall not require, request or accept the offer
             of any subordinate to perform tasks of a personal nature.

      E.     Employees ·of the Unified Judicial System shall not engage in financial or business
             dealings or in any other personal activities that may detract from the impartiality of the
             judiciary, may otherwise interfere with the performance of their official duties. or may
             exploit the employee's official position.

      F.     Employees of the Unified Judicial System may engage in outside employment or
             commercial activity that does not interfere or conflict with their official duties. Outside
             employment or commercial act1v1ties must be reported in wnt1ng in advance to the
             employee's supervisor. Business transactions that are strictly personal, minor or
             1nc1dental need not be reported.

             Before engaging in any outside employment that involves the practice of law, the legal
             system or the administration of justice, the employee shall first consult with his or her
             supervisor to determine whether the proposed position is consistent with the standards
             in this Code.

             This requirement does not extend to official representation of the UJS and its
             constituent· parts, judicial officers and employees in any state or federal court or
             tribunal. Nor does this requirement extend to the limited representation of the
             employee's relatives or self, but such· limited representation is suoiect to prior approval
             by the employee's supervisor and to the disclosure of UJS employment to the parties
             and the court in which the employee enters an appearance or represents him/herself in
             a matter.

             Note· The Supreme Court has adopted several specific pol1c1es respecting the practice of law,
             other than on behalf of the UJS (1) Pennsylvania Rule of Appellate Procedure 3121 prohibits
             the practice of law by appellate court staff except m limited circumstances (2) Pursuant to the
             Supreme Court's Per Cunam Order dated December 11, 2014 (effective September 11, 2015).
             law clerks employed in the Unified Judicial System are prohibited from appearmg as counsel in
             the division/section of the court in which they are employed or in which the judge by whom they
             are employed serves Further. in courts which have no formally established divisions or
             Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 42 of 43
Code of Conduct for Employees of the Unified Judicial System                                                      7


               sections. law clerks are prohibited from appearing as counsel in the court Itself (3) Pursuant to
               the Supreme Court's Per Curiam Order dated December 29, 2015 (effective January 1, 2017),
               an attorney employed m the Unified Judicial System is prohibited from appearing as counsel
               (except In a pro se capacity) m the d/Vfs1onlsection of the court m which the attorney 1s
               employed. Further, in courts that have no formally established divisions or sections, or for an
               attorney who is not employed within a division or section. the attorney is prohibited (except as to
               pro se matters) from appearing as counsel in the court itself.



VII.    GENERAL STANDARDS OF CONDUCT

        A.     Employees of the Unified Judicial System shall conduct themselves 1n an appropriate
               and lawful manner at all times and shall adhere to all UJS policies including, but not
               limited to. the standards of conduct outlined in Section Vll.B below.

        8.     Employees of the Unified Judicial System·

               1.      shall treat all persons respectfully and impartially:
               1i.     shall work diligently at all times;
               111.    shall comply with all lawful directives unless such compliance would be
                       injurious to the health or safety of themselves or others:
               iv.     shall avoid impropriety and the appearance of impropriety in all activities;
               v.      shall cooperate fully with any internal mvest1gat1on conducted by their employer,
               vi.     shall not engage in any form of discrimination. harassment. or retaliation
                       against any person as prohibited by law or court policy;
               vii.    shall not engage in any form of violence. threat of violence. or disruptive
                       conduct;
               v11i.   shall not make intentionally false or misleading statements when performing
                       their duties;
               ix.     shall not falsify,   o~   improperly alter or destroy work-related documents or
                       records.
               x.      shall not improperly use or destroy court property;
               xi.     shall not be impaired by alcohol, drugs, medications or other intoxicating
                       substances while on duty;
               xii.    shall not give legal advice except as specifically authorized by their employer;
               xiii.   shall refer all requests for information from other government entities, the
                       media, and/or the public to those individuals who have been formally
                       designated to respond to such inquiries. and
               xiv.    shall not illegally possess weapons or controlled substances         in   the workplace.



VIII.   DUTY TO REPORT

        A.     Employees of the Unified Judicial System shall report to their immediate supervisor any
               attempt by anyone to induce them to violate any prov1s1on of this Code of Conduct or
               any policy of the Unified Judicial System. Discnminat1on or retaliation against an
               employee based on a good faith report of wrongdoing or participation in an
               1nvest1gat1on. hearing or inquiry held by an appropriate authority 1s strictly proh1b1ted.
••              Case 2:18-cv-05459-MMB Document 1 Filed 12/18/18 Page 43 of 43
     Code of Conduct for Employees of the Unified Jud1c1al System                                           8


           B.     Employees who are arrested, charged with, or convicted of a cnme (other than
                  summary traffic offenses that do not hinder or prevent the performance of their official
                  duties) In any Jurisdiction shall report this fact to their 1mmed1ate supervisor at the
                  earliest reasonable opportunity.

           C.     Employees of the Unified Judicial System shall. upon request, be required to complete
                  and file a personal statement of financial disclosure on a form to be provided by the
                  AOPC for this purpose for any period during which they were employed by the Unified
                  Judicial System.


     IX.   DESIGNATED SANCTIONS

           Employees of the Unified Judicial System who fail to properly follow these s:andards of
           conduct will be subject to d1sc1plinary action including the termination of their employment. The
           applicable disciplinary policies for state-level court employees are outlined in the Personnel
           Policies of the Unified Jud1c1al System. The President Judge of each Jud1c1al District 1s
           responsible for designating the applicable disciplinary policies for county-level court
           employees. Counsel to the Supreme Court. acting on behalf of the Supreme Court is
           responsible for designating the applicable disciplinary policies for employees of boards
           estabhshed by Order of the Supreme Court of Pennsylvania


     X.    DISSEMINATION AND IMPLEMENTATION

           The Court Administrator of Pennsylvania, acting on behalf of the Supreme Court of
           Pennsylvania, shall be responsible for the dissemination and implementation of these
           guidelines for all state-level court employees.

           The President Judge of each JUd1c1al district shall be responsible for the d1sseminat1on and
           implementation of these guidelines for all county-level court employees covered by this Code
           of Conduct.

           Counsel to the Supreme Court, acting on behalf of the Supreme Court, shall be responsible for
           the d1ssem1nation and 1mplementat1on of these guidelines for all employees of boards
           established by Order of the Supreme Court of Pennsylvania.



     State-level court employees having questions regarding this Code of Conduct should contact
     1) their employing Justice or Judge, 2) their employing court's Executive Administrator, or 3)
     AOPC Human Resources at 717-231-3309 or Human.Resources@pacourts.us.

     County-level court employees having questions regarding this Code of Conduct should
     contact their President Judge or District Court Administrator.

     Employees of boards established by Order of the Supreme Court of Pennsylvania having
     questions regarding this Code of Conduct should contact Counsel to the Supreme Court.

     An electronic version of the Code of Conduct is available on the Unified Judicial System's
     website at www.pacourts.us.

                                                                                           Published '010112010
                                                                                                Revised 12/2014
                                                                                                Revised 05/2016
                                                                                                Revised 09/2018
